


110 HR 3879 IH: To amend the Internal Revenue Code of 1986 to extend the

U.S. House of Representatives
2007-10-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3879
		IN THE HOUSE OF REPRESENTATIVES
		
			October 17, 2007
			Mr. Patrick J. Murphy of
			 Pennsylvania introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the
		  deduction for qualified tuition and related expenses.
	
	
		1.One-year extension of
			 deduction for qualified tuition and related expenses
			(a)In
			 generalSubsection (e) of section 222 of the Internal Revenue
			 Code of 1986 (relating to termination) is amended by striking December
			 31, 2007 and inserting December 31, 2008.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			
